Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

	The Office is repeating the exact same rejections made in the Office action mailed 25 March 2022.

	The requested interview (see page 11, second paragraph of applicant’s 25 July 2022 response) is denied.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,759,562 to Sneddon in view of Apps (US 5060819). 
Sneddon claims a storage device comprising a base comprising a number of voids and side panels coupled to the base, a protrusion coupled to each side panel to the base by restricting movement once inserted into one of the voids.  Sneddon doesn’t claim the system comprising a plurality of storage devices.  Apps teaches a system comprising a plurality of storage devices (see Fig. 9 and 22).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add another storage device to double the storage capacity as taught by Apps.
Re claims 8 and 10, Apps teaches vertical stacking to couple storage devices by placing one device on top of another device, the stacking and coupling being a tongue and groove system formed between the side panel of a first device and the side panel of a second device.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the tongue and groove system for coupling stacked devices in a stable manner to prevent toppling and device damage.

Claims 1-4, 6-8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,759,562 to Sneddon in view of Lagasse (US 1782307). 
Sneddon claims a storage device comprising a base comprising a number of voids and side panels coupled to the base, a protrusion coupled to each side panel to the base by restricting movement once inserted into one of the voids.  Sneddon doesn’t claim the system comprising a plurality of storage devices.  Lagasse teaches a system comprising a plurality of storage devices.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add another storage device to double the storage capacity as taught by Lagasse.

Re claims 7, 8 and 10, Lagasse teaches vertical stacking to couple storage devices by placing one device on top of another device, the stacking and coupling being a tongue and groove system (see Fig. 3, tongue 15 extending into groove 14) formed between the side panel of a first device and the side panel of a second device, the coupling system having a base lip 14 with vertical portion (vertical wall 14) and a horizontal portion (underside of wall 13).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the tongue and groove system with base lip for coupling stacked devices in a stable manner to prevent toppling and device damage.

Claims 1-4, 6, 8, 9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,759,562 to Sneddon in view of Tilton (US 984784). 
Sneddon claims a storage device comprising a base comprising a number of voids and side panels coupled to the base, a protrusion coupled to each side panel to the base by restricting movement once inserted into one of the voids.  Sneddon doesn’t claim the system comprising a plurality of storage devices.  Tilton teaches a system comprising a plurality of storage devices (see Fig. 2 exploded view of sections of chest which stack vertically).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add another storage device to double the storage capacity.
Re claims 8 and 9, Tilton teaches vertical stacking to couple storage devices by placing one device on top of another device, the stacking and coupling being secured by a dowel system having a dowel (S) extending through recesses.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the dowel system for coupling stacked devices in a stable manner to prevent toppling and device damage.

Allowable Subject Matter
Claims 17-20 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. Applicant suggests that the claims of record are protected from double patenting rejections.  In the previous application [SN 16/014,928 or ‘928 application] there were two sets of distinct claims: subcombination claims 1-14 and 17-20 directed to a storage device and combination claims 15 and 16 directed to a storage system comprising a number of storage devices.  Combination claims 15 and 16 had been withdrawn and canceled.  When applicant filed the present application with claims 1-20 directed to a storage system, applicant did not include claims 15 and 16 previously withdrawn and canceled in the ‘928 application.  Claims 1-20 of the present application have a different scope (to an extreme degree) than claims 15 and 16 of the ‘928 application.  Applicant understands that for protection from double patenting to be afforded the claims presented in a divisional application, these claims must also be consonant with an independent and distinct invention withdrawn from the parent application pursuant to restriction requirement.  Applicant did not consider that claims 1-20 of the present application are of a different scope and are not consonant with an independent and distinct invention withdrawn from the parent application pursuant to restriction requirement.  
The examiner (or Office) did not “essentially admit that the claims of the present application are ‘patentably distinct from claims in a first patent’ (i.e., the ‘562 Patent) through the substantive use of secondary references such as, Apps, Lagasse or Tilton.”  (See sentence bridging pages 9-10 of remarks submitted 25 July 2022).  The Office doesn’t understand why applicant has a lack of understanding that obviousness-type double patenting (OTDP) rejections can be made with or without a secondary reference(s).  The Office doesn’t understand why the number of rejections or number of references is of consequence.  The (OTDP) rejection made with a secondary references is similar to the obviousness rejection under section 103.  The obviousness rejection is made if there is sufficient reason and proper motivation.  Applicant is not arguing the absence of sufficient reasoning or motivation.  Applicant is arguing that the basis for rejection is not there.  “I filed a divisional, therefore no OTDP rejections.”  “The Office can’t make three OTDP rejections with three different secondary references, used individually.”  Applicant’s arguments seem arbitrary and not based upon MPEP procedure.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733